Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2022

                                    No. 04-22-00487-CR

                         EX PARTE Rogelio Contreras SORIANO

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10435CR
                          Honorable Dennis Powell, Judge Presiding


                                       ORDER
        Appellant’s brief is due on September 28, 2022. Before the due date, Appellant filed a
first motion for a sixty-day extension of time to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on November 28, 2022. See TEX.
R. APP. P. 38.6(d). Any further motion for an extension of time to file the brief may be
disfavored.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court